Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 16 and 20 are independent.

Claim Objections
Claim 4 is objected to for the following informalities.
Claim 4 recites “The method of claim 1, wherein the specified time interval is one year or more, further comprising generating a score for each media item in the identified collection of media items”.  There is insufficient antecedent basis for “each media item in the identified collection of media items” in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,269,967 (Appl. No.: 16/353,542). Although the conflicting claims are not identical, they are not patentably distinct from each other as shown below.

17649151
16353542
1. A method comprising:
2. The method of claim 1 further comprising:
storing a conversation comprising a plurality of messages exchanged
between a plurality of users;
storing a conversation comprising a plurality of messages exchanged between the plurality of users;
receiving input from a first client device that identifies a given message of
the plurality of messages and requests to save the given message;
receiving input from the first client device that identifies a given message of the plurality of messages and requests to save the given message; and
adding the given message to a group profile in response to receiving the input from the first client device;
adding the given message to the group profile in response to receiving the input from the first client device.
receiving, from a second client device, a request to access the group profile; and
1….receiving, from a second client device associated with a second of the plurality of users, a request to access the group profile; and
in response to receiving the request to access the group profile, generating, for display in a graphical user interface of the second client device, a subset of the plurality of messages comprising the given message.
in response to receiving the request to access the group profile, generating for display in a graphical user interface of the second client device…a subset of the
identified collection of media items that were exchanged between the plurality of users…


2. The method of claim 1, further comprising:
1…
receiving, from the first client device, a selection of a specified time interval
used to search for a collection of messages, the specified time interval being stored as a setting of the group profile;
receiving, from a first client device associated with a first of the plurality of users, a selection of a specified time interval used to search for a collection of media items from the plurality of media items, the specified time interval being stored as a setting of the group profile;
computing a prior time period as a function of a current date and the
specified time interval stored as the setting of the group profile;
computing, by the one or more processors, a prior time period as a function of a current date and the specified time interval stored as the setting of the group profile;
searching the plurality of messages to identify a collection of messages that
were exchanged between the plurality of users during the prior time period; and
searching, by the one or more processors, the plurality of media items to identify the collection of media items that were exchanged between the plurality of users during the prior time period;
generating, for display in the graphical user interface of the second client
device, a subset of the identified collection of messages that were exchanged between the plurality of users during the prior time period that was computed based on the selection of the specified time interval received from the first client device.
…generating, for display in a
graphical user interface of the second client device a subset of the
identified collection of media items that were exchanged between the plurality of users during the prior time period that was computed based on the selection of the specified time interval received
from the first client device.
3
3
4
4
5
5
6
6
7
8
8
9
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16
2
17
19
18
3
19
4
20
2 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham et al,  Pub. No.: US 2003/0158855 (Farnham), in view of Lamkin et al., Pub. No.: US 2006/0161635 (Lamkin) as provided in IDS filed on 01/27/2022. 

Claim 1.	Lamkin teaches:
A method comprising:
storing a conversation comprising a plurality of messages exchanged between a plurality of users; (Farnham, ¶¶ 34, 39, 50, 86, data collection system stores user communications)
receiving input from a first client device that identifies a given message of the plurality of messages and requests to save the given message; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, a user is able to identify communications/messages in any time scale and view/save the result) 
adding the given message to a collection in response to receiving the input from the first client device; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, the identified communicants based on any time scale is a collection of the identified communications shared with other people) 
Farnham did not specifically teaches the collection of the shared messages as a group profile in the following context but Lamkin teaches:
a group profile,  (Lamkin, ¶¶ 168-170, a group/community profile is defined for sharing and exchanging contents; each member of the group is able to access/download the contents)
receiving, from a second client device, a request to access the group profile; and (Lamkin, ¶¶ 168-170, a group/community profile is defined for exchanging contents; each member of the group is able to access/download the contents)
in response to receiving the request to access the group profile, generating, for display in a graphical user interface of the second client device, a subset of the plurality of messages comprising the given message. (Lamkin, ¶¶ 168-170, a group/community profile is defined for exchanging contents; each member of the group is able to view and access/download the shared contents)

Claim 16.	Farnham teaches:
A system comprising: a processor configured to perform operations comprising:
storing a conversation comprising a plurality of messages exchanged between a plurality of users; (Farnham, ¶¶ 34, 39, 50, 86, data collection system stores user communications)
receiving input from a first client device that identifies a given message of the plurality of messages and requests to save the given message; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, a user is able to identify communications/messages in any time scale and view/save the result) 
adding the given message to a collection in response to receiving the input from the first client device; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, the identified communicants based on any time scale is a collection of the identified communications shared with other people) 
Farnham did not specifically teaches the collection of the shared messages as a group profile in the following context but Lamkin teaches:
a group profile,  (Lamkin, ¶¶ 168-170, a group/community profile is defined for sharing and exchanging contents; each member of the group is able to access/download the contents)
receiving, from a second client device, a request to access the group profile; and (Lamkin, ¶¶ 168-170, a group/community profile is defined for exchanging contents; each member of the group is able to access/download the contents)
in response to receiving the request to access the group profile, generating, for display in a graphical user interface of the second client device, a subset of the plurality of messages comprising the given message. (Lamkin, ¶¶ 168-170, a group/community profile is defined for exchanging contents; each member of the group is able to view and access/download the shared contents)

Claim 20.	Farnham teaches:
A non-transitory machine-readable storage medium that includes instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising:
storing a conversation comprising a plurality of messages exchanged between a plurality of users; (Farnham, ¶¶ 34, 39, 50, 86, data collection system stores user communications)
receiving input from a first client device that identifies a given message of the plurality of messages and requests to save the given message; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, a user is able to identify communications/messages in any time scale and view/save the result) 
adding the given message to a collection in response to receiving the input from the first client device; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, the identified communicants based on any time scale is a collection of the identified communications shared with other people) 
Farnham did not specifically teaches the collection of the shared messages as a group profile in the following context but Lamkin teaches:
a group profile,  (Lamkin, ¶¶ 168-170, a group/community profile is defined for sharing and exchanging contents; each member of the group is able to access/download the contents)
receiving, from a second client device, a request to access the group profile; and (Lamkin, ¶¶ 168-170, a group/community profile is defined for exchanging contents; each member of the group is able to access/download the contents)
in response to receiving the request to access the group profile, generating, for display in a graphical user interface of the second client device, a subset of the plurality of messages comprising the given message. (Lamkin, ¶¶ 168-170, a group/community profile is defined for exchanging contents; each member of the group is able to view and access/download the shared contents)

Claim 3. The method of claim 1, wherein adding the given message to the group profile comprises:
determining a date on which the given message identified by the input was exchanged; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, the communications are identified based on any given time scale) 
searching dates associated with a plurality of conversation segments in the group profile to identify a conversation segment associated with the date on which the given message was exchanged; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, the communications are identified based on any given time scale; Lamkin, ¶¶ 168-170, a group/community profile is defined for sharing and exchanging contents; each member of the group is able to access/download the contents)
in response to identifying the conversation segment, adding the given message to the conversation segment; and (Farnham, ¶¶ 43, 62, 97, 167-169, 173, the communications are identified based on any given time scale)
in response to determining that the date on which the given message was exchanged fails to match the dates associated with the plurality of conversation segments, generating a new conversation segment that includes the given message to associate with the group profile. (Farnham, ¶¶ 43, 62, 97, 167-169, 173, any communication that is matched with a given date is presented, the communications that are not matched are not presented; Lamkin, ¶¶ 168-170, a group/community profile is defined for sharing and exchanging contents; each member of the group is able to access/download the contents)
Claim 18 is rejected under the same rationale as claim 3.

Claim 4.    The method of claim 1, wherein the specified time interval is one year or more, further comprising generating a score for each media item in the identified collection of media items, wherein the subset of the identified collection of media items includes one or more media items with a generated score that exceeds a specified threshold. (Farnham, ¶¶ 43, 167-169, user is able to retrieve content by selecting a day or a date range; in a calendar view selecting same day in last year would be a one year time interval and the contents are selected based on the user assigned importance/threshold such as “the extent objects are shared” for retrieving the content)
Claim 19 is rejected under the same rationale as claim 4.

Claim 5.	The method of claim 1, wherein the request received from the second client device to access the group profile is received on a first day, and further comprising:
receiving a second request from the second client device to access the group profile on a next day that follows the first day; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, users are able to retrieve communications  based on any time scale)
computing a second time period as a function of the next day and a specified time interval; (Farnham, ¶¶ 43, 62, 97, 167-169, 173, users are able to retrieve communications  based on any time scale)
searching the plurality of messages to identify a second collection of messages that were exchanged between the plurality of users during the second time period; and (Farnham, ¶¶ 43, 62, 97, 167-169, 173, users are able to retrieve communications  based on any time scale)
automatically updating the graphical user interface presented on the second client device to replace the subset of messages with a display of the second collection of messages. (Farnham, ¶¶ 62, 97, 167-169, 173, a new query result based on “a specific time range or a time period duration” would replace an old result based on a different specified time range or time period duration)

Claim 8.	The method of claim 1, further comprising searching a plurality of media items to identify a collection of media items that were exchanged between the plurality of users during a prior time period. (Farnham, ¶ 167, a user selects a date range for retrieving exchanged contents)

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham and Lamkin as applied to claim 1 above in view of Tsai et al., “Who’s Viewed You? The Impact of Feedback in a Mobile Location-Sharing Application” (Tsai) as provided in IDS dated 01/27/2022.

Claim 6.	Farnham as modified teaches:
The method of claim 1, wherein the graphical user interface includes a plurality of portions, further comprising:
displaying in a first portion of the plurality of portions the subset of the plurality of messages, the first portion indicating how many messages are included in the subset and a specified time interval; (Farnham, ¶¶ 44, 97 and 167, a search result is a chunk of items based on a specified time range and a specified number of items in the search result; Lamkin, ¶ 169, the number of content associated with a certain duration are displayed)
receiving input from the second client device indicating a tap on the first portion; (Lamkin, ¶¶ 168-170, each member of the group, e.g., a second client device is able to tap/select a first portion and further view the shared contents in a group/community profile) 
in response to receiving the input indicating the tap of the first portion, displaying a remaining set of messages that are in the identified subset of the plurality of messages in full-screen; and (Lamkin, ¶¶ 168-170, each member of the group, e.g., a second client device  is able to tap a first portion and further view the shared contents in a group/community profile based on the setting of a device for displaying selected content) 
Farnham as modified did not teach but Tsai teaches:
displaying in a second portion of the plurality of portions a map that visually depicts a current geographical location of each of the plurality of users.  (Tsai, Fig. 1, wherein location of a user’s friend is displayed on the map)
Farnham as modified identifies the member of the group who are currently online and available for communication. Lamkin ¶ 169. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to include displaying in a second portion of the plurality of portions a map that visually depicts a current geographical location of each of the plurality of users as taught by Tsai in Farnham as modified because doing so would provide location information associated with identified group members who are currently online and available for communication in Farnham as modified.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham and Lamkin as applied to claim 1 above in view of Roche et al., Patent No.: US 8,447,801 (Roche) as provided in IDS dated 01/27/2022.

Claim 7.    Farnham as modified taught the method of claim 1. Farnham as modified also taught the given media item is added to the group profile in response to receiving the request from the one of the plurality of users to save the given media item. (Lamkin, ¶¶ 168-170, a group/community profile is defined for exchanging contents; each member of the group is able to access/download the contents. Farnham as modified further taught deleting old items based on the observation that users do not access old items. Lamkin ¶ 106. 
Farnham as modified did not specifically teach but Roche teaches wherein the given media item exchanged between the plurality of users is automatically deleted after a threshold period of time absent receipt of a user request from one of the plurality of users to save the given media item in col. 5, ll. 27-41 wherein a shared item is deleted automatically based on a policy such as least-recently-used or least-frequently used scheme. 
The applied references provide for content sharing. Farnham,  ¶ 43, Lamkin, fig. 6 and Roche, Abs.  It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a given media item exchanged between the plurality of users is automatically deleted after a threshold period of time absent receipt of a user request from one of the plurality of users to save the given media item because deleting items from a storage based on a desired schema is used for verity of reasons such as manning a storage with a limited amount of capacity.

Claim 9.    The method of claim 1 further comprising generating a notification for each of the plurality of users about the subset of the plurality of messages, wherein the notification is presented in a conversation interface with a message identifying the subset of the plurality of messages, the message in the notification representing a computed prior time period. (Farnham, ¶¶ 62, 97, 167-169, 173, wherein shared communications are related to a specified time range and Roche, col. 5, l. 60-col. 6, l. 9, col. 17, ll. 46-62, wherein users are sent a message about the content to be shared at a specified time and date) 
The applied references provide for content sharing. Farnham,  ¶ 43, Lamkin, fig. 6 and Roche, Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing generating a notification for each of the plurality of users about the subset of the plurality of messages, wherein the notification is presented in a conversation interface with a message identifying the subset of the plurality of messages, the message in the notification representing a computed prior time period because doing would provide for a mechanism for notifying the users who are members of a share group for achieving the same predictable result of downloading a shared content. 

Claim 10.	The method of claim I, further comprising:
determining a communication frequency metric for the group profile, the communication frequency metric being based at least in part on a frequency of message exchange between the plurality of users and based at least in part on a recency of messages exchanged by the plurality of users, the frequency of message exchange represents a quantity of messages exchanged between the plurality of users within a specific time interval; and ((Lamkin, ¶¶ 168-170, a group/community profile is defined for sharing and exchanging contents; each member of the group is able to access/download the contents; Farnham, ¶¶ 43, 95-96,  a score is demined based on a frequency of message exchange between the plurality of users and based at least in part on a recency of messages exchanged by the plurality of users)
generating a notification in response to determining that the communication frequency metric corresponds to a specified frequency threshold. (Farnham, N-number of people/users are sorted based on communication frequency and recency; Roche, col. 5, l. 60-col. 6, l. 9, wherein users are sent a message/notification about the content to be shared by a user) 

Claim 11.	The method of claim 10, wherein presentation of the notification is conditional on the communication frequency metric exceeding the specified frequency threshold. (Farnham, where N is a selectable number for selecting N- number of people/users based on communication frequency and recency; Roche, col. 5, l. 60-col. 6, l. 9; col. 6, ll. 26-49; wherein selected users are sent a message/notification about the content to be shared by a user)

Claim 12.	The method of claim 10, further comprising generating for display a plurality of visual indicators each associated with a different one of the subset of the plurality of messages in response to receiving a user input that taps the notification. (Farnham, ¶¶ 169-172,  different documents such as photo, music, etc., are displayed with associated visual indicators in response to the search query; Roche, col. 10, ll. 16-35)

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farnham and Lamkin as applied to claim 1 above in view of Lieb et al., Pub. No.: US 2017/0093780 (Lieb) as provided in IDS dated 01/27/2022.

Claim 13.	Farnham as modified taught the method of claim 1. Farnham as modified did not teach but Lieb teaches: 
analyzing a given media item in the identified collection of media items to determine a number of faces present in the given media item; and assigning a score to the given media item based at least on the number of faces. (Lieb, ¶ 103, wherein a higher score is assigned to a photo based at least on the number faces in the photo)
The applied references provide for content sharing including photo sharing. Farnham,  ¶ 43, Lamkin, fig. 6 and Lieb, Abs. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing analyzing a given media item in the identified collection of media items to determine a number of faces present in the given media item; and assigning a score to the given media item based at least on the number of faces because doing so would provide for using the well-known face recognition technology as disclosed by Lieb for recognizing faces in a photo and using the recognized faces as a factor for selection of a photo in Farnham as modified.

Claim 14.    The method of claim 13 further comprising:
for each face present in the given media item, determining whether or not the face corresponds to a respective user of the plurality of users, wherein the assigned score is based at least in part on a presence of faces corresponding to the plurality of users in the given media item, such that determining that the face corresponds to the respective user of the plurality of users results in a relative increase in the assigned score. (Lieb, ¶ 103, wherein a higher score is assigned to a photo based at least on the presence of the user and other users that are members of the shared album)

Claim 15.    The method of claim 1 further comprising:
analyzing comments on a social media network associated with a given media item in the identified collection of media items to determine a popularity of the given media item; and assigning a score to the given media item proportional to the popularity of the given media item. (Lieb, ¶ 105, images assigned higher score if they were discussed in user comments)

Claims 1-20 would be allowable after including dependent claim 2 or 17 into independent claims and filling a terminal disclaimer as noted above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schemers et al., Patent No.: US 11,488,113: RENDERING RELATED CONTENT PRIOR TO AN EVENT IN A GROUP-BASED COMMUNICATION INTERFACE:
col. 18, ll. 15-62: … The group-based communication repository 107 may be embodied as a data storage device such as a Network Attached Storage (NAS) device or devices, or as a separate database server or servers. The group-based communication repository 107 includes information accessed and stored by the group-based communication server 106 to facilitate the operations of the group-based communication system 105. For example, the group-based communication repository 107 may include, without limitation, a plurality of communication messages organized among a plurality of group-based communication channels, and/or the like.
col. 29, ll. 27-62: … With reference to FIG. 3B, whether used locally or over a network, the data surfacing system 214 may be used to generate one or more electronic group-based communication calendar digests of data objects. The data surfacing system 214 may receive a plurality of input 312-315 from the circuitry 200 and process the inputs 312-315 within the data surfacing system 214 to produce an output 320, which may include one or more electronic group-based communication calendar digests. In some embodiments, the data surfacing system 214 may execute context determination using the context determination module 314, process the data in an analytical engine 316, and communications interface 318 to generate an electronic group-based communication calendar digest and output the results via a group-based communication interface. Each of these steps may pull data from a plurality of sources including the data surfacing database 210, which may be located in the group-based communication server 106, group-based communication repository 107, and/or client devices 101A-101N.
When input 312-315 is received by the data surfacing system 214, context determination using the context determination module 314 may first be made. A context determination includes such information as a user or group preference data, when and what user initiated receipt of the input ( e.g., when and who selected the actuator that initiated the request), what type of input was provided (e.g., was a digest request initiated, was an event occurrence data structure received) and under what circumstances was receipt of the input initiated ( e.g., was the event occurrence data structure received from a third party event scheduling resource or client devices 101A-101N, etc.). This information may give context to the data surfacing system 214 analysis to determine the output. For example, the context determination module 314 may inform the data surfacing system 214 as to when and what electronic group-based communication calendar digest to output.

RYAN G. GANZENMULLER, “Snap and Destroy: Preservation Issues for Ephemeral Communications”:
PP. 1248-1249: …The key component of the application is self-deletion. The content is stored in a temporary folder in a smartphone's memory files. This can either occur in internal memory, Random Access Memory (RAM), or external memory.67 Once a Snap is viewed, the sender can see that the message was viewed, and the temporary copy is deleted from the recipient's phone.68 The content is also sent to Snapchat servers, and once it has been viewed by all recipients, it is deleted from the servers.69 An unopened Snap remains on servers for thirty days, at which point it is deleted. The only record that remains is the Snapchat log, which looks like a phone record. The log of fifty entries details who you sent a Snap to (or who sent you one), the time, and message status (sent, delivered, or opened). 
While the purpose of Snapchat is to send content that disappears, photos and videos now have various ways to be saved. When a user creates content, there is a "save" icon that will preserve the content on the user's phone. A user can also choose to add the content to "My Story," which permits friends to view the Snap an unlimited number of times for twenty-four hours. A recipient can screenshot the Snap, which will notify the sender. A new "replay" feature permits a recipient to replay any one Snap per day, which will also notify the sender… 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159